DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 recites the limitation "wherein the at least one portion of the one or more horizontal fibers" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  There is no reference to “at least one portion of the one or more horizontal fibers” earlier in claim 77.   	To further prosecution, the examiner is interpreting the intent of the applicant was to recite this portion of claim 77 as “wherein at least one portion of the one or more horizontal fibers” and will be examined on the merits as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0165908 (hereinafter “Pattinson”), and further in view of United States Patent Application Publication No. US 2018/0158372 (hereinafter “Wang”).Regarding claim 77 	Pattinson teaches 3D printed wearable and/or implantable devices (abstract).  Pattinson teaches the device includes a mesh material configured to conform to a portion of an anatomy to serve as a support (paragraph [0020]).  Pattinson teaches the mesh 150 material is made from one or more weft filaments (horizontal fibers) 119a’ and one or more warp filaments (vertical fibers) 117’, and having a plurality of pores (unit cells) 156, where each pore (unit cell) 156 of the plurality of pores (unit cells) includes at least one portion of a filament (fiber) 158, 160 from the one or more fibers passing through the pore (unit cell) (paragraph [0095] and Figure 5A). (Figures 4A-5E; and paragraphs [0087] and [0095]).  	Pattinson teaches various manners in which to tailor the construction of the mesh to influence the stiffness of the mesh (paragraphs [0014], [0072], [0095], [0098], [0099], etc.). 	Pattinson illustrates the one or more warp filaments (vertical fibers) 117’ are substantially linear (Figures 4A-F).  	Pattinson does not explicitly teach at least one portion of the one or more horizontal fibers that passes through the pore (unit cell) comprises at least one wave formed therein, the at least one wave being configured to influence a stiffness of the unit cell upon at least one of bending or stretching. 	Wang teaches 3D printed medical devices (abstract and paragraph [0002]).  Wang teaches a 3D mesh model where sinusoidal fibers were created and embedded in the 3D model to achieve a particular strain-stiffening property based on its intended purpose (configured to influence a stiffness of the mesh, including its pores, upon bending or stretching) (paragraph [0082]). 	Pattinson and Wang are analogous inventions in the field of 3D printed medical devices.  It would have been obvious to one skilled in the art at the time of the invention to modify the filaments of Pattinson with the sinusoidal fibers of Wang to yield a device which achieves strain-stiffening properties comparable to certain medical applications.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 7 June 2022, with respect to all of the rejections in the previous Office action have been fully considered and are persuasive.  All of the rejections in the previous Office action have been withdrawn. 
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive. 	The applicant stated an agreement has been reached in the interview held on 17 May 2022 that proposed claim 77, which was entered in the official response, distinguishes over the prior art.  The examiner respectfully disagrees that such an agreement was reached and contends that claim 77 does not distinguish over the prior art for the reasons provided above in the updated rejection of record.
Allowable Subject Matter
Claims 1, 2, 7, 9, 10, 12, 13, 15, 21, 25, 27, 29, 32, 33, 36, 41, 42, 47, 50, 51, 53 and 76 are allowed.
The following is an examiner’s statement of reasons for allowance:	the closest prior art of record Pattinson and Wang while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in each of claim 1 or 32 for substantially the same reasons presented by the applicant in remarks submitted on 7 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783